OFFICE   OF THE ATTORNEY       GENERAL   OF ‘TEXAS
                           AUSTIN




Iioaorable E. 8. lomlaan
couu*y Alditor
wrm0n c0~nw
Beaumont, Texas




                      nalnot uaplayao (aoting in
                      auring right of way for one
                    ), is the Comuk~aionera' Court
                    ploy outa2do legal help to es-
                  p OP District AttOl'My on behalf
    of either the abare muted Praainat empl~yes or
    the Comniasloners~ court and pay suoh is0 from
    306~8on% Brlc4;sPreainat ikmde?
         *I$ youp aximwr is that suah fee aim not
    be pi&  from iioad and Bridge hrnde, then 3:ii@k
    if it my be gaiu fa~omany other county Fund?
Eouereble E. 8, Fo-,        Pa&e 3


     does not have th4mpower to deprive the county
     attorney of his rightrul authority in this re-
     gard. The employment of oouueol fa restricted
     to opeofal u(raeawhere the services of at at-
     torney ere required- nor has the oourt power
     to make an order whfah will warrant the pay-
     ment of aounty monapto nn attorney   for aerv-
     108s neither raquired nor poriorao4.*   (~hii8
     WI* Seugler, 250 SOW. W31.Olbron  ~a. Psvia
     236 S.W. 202) Temll   ~8. Groaao, 31 Y.W. 631.)
     s?y18;;.   Atanooaa Oounty, (Cit. App.) 32
      . .

            Dhder-the holdinga oi the ebom manMonad easoa,
ft ia apparent     that the oommirdoqere~ oourt haa tho.~owar
end luth o r to    ityeiikjt&x ~ttornnye ia tho pr~reoutfon of ita
olnlau and mite aridpep for nukh servleer out Qt .the .a-.
oral fund 0rth8 aouaty whwx thooouxity,~aa luhole, f*                ,;
intometed      aud aitaokd     In eueh proooe~ec

           In the oaae oi City mtioaa1     Bank of hurrtin   ta.
Pneldio   County, 26 S.bb.775, it wan held that the oamnia-
81onera* oourt wan authorized to employ oouneel to repre-
moat the oommil@iomra~~oourt in a suit W&i&i wee bra    t
l&aatthe    county dm    and the oommlsalauezsk,.enjo%i
alhged U&gal    eotion of the oomM8rfonsr8~ oourt in ru-
ls01JpBthe aounty seat of Presidia County from Fort J&via
to iaria. The oourt held that while the atit wau nosisal-
ly egefnat the deier&nts 88 indirldualc, it we8 desS.gu&l
to control the perromencs of their oiflolal oeta, au%
theretofore ~88 e nettee of 00n06m to the uounty. In this
oonneotion the oourt maid:
          ~iile it-0    nominally a suit agaeinet
     thau as indivi%ufde, its %eaign a&a effect weo
     to obstruat ax% control the performance of
     their oftiaiel aote, end we are not %l..eposed
     to hold in nuoh CIoam Oh&t they mist do noth-
     I.= towards %eten%ing certain cults, or nuet
     em>loy oounsel et their own expense. They ha%
     pO:iorto employ aounnel, an% to defray the ree-
     amable expenaea thereof out of the oounty
     itm%S."
            The wurt elw held that the right to employ
COUIIBQ~m03 not Gqendent upon whether ths order or tba
  00LJPisal015~r8*
                cart wtiob was unaer attack 108 valid or
 UlV8U.d. cm thlo point thfsoourt aaldr




FIRST ASSISTANT
ATTORNEkT GENE3.L